Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 10/13/2020. Of the original claims 22-46, applicant amended claims 22, 40, and 44 and cancelled claims 35. Therefore, the claims 22-34 and 36-46 are pending.
The terminal disclaimer for patented parent application 14/664,732 (U.S. Patent 10,102,578) submitted by the applicant has been accepted by the office on 12/21/2020.

Summary of this Office Action
Applicants' arguments filed on 10/13/2020 has been fully considered, are deemed to be persuasive. Therefore, the claims 22-34 and 36-46 are deemed to be allowable over the same rational as patented parent application and the cited and searched prior art of record as described below:

Reasons for Allowance
With regards to claim 22, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “perform a first netting phase of the one or more trades, the first netting phase to determine a first netting phase trade imbalance associated with each of the more than one bank, the one or more processors to perform the first netting phase during a defined time period prior to a rate setting window of time; securely store the first netting phase trade imbalance associated with each of the more than one bank, to cause the first netting phase trade imbalance to be unavailable to outside observers prior to the rate setting window of time; perform a second netting phase based on the first netting phase trade imbalance associated with each of the more than one bank, the second netting phase to generate trades between banks of the more than one bank; calculate a second netting phase trade imbalance associated with each of the more than one bank based upon the second netting of the one or more trades; and communicate the second netting phase trade imbalance associated with each of the more than one bank to corresponding bank “ in a system and method for pet insurance underwriting, rating, adjustments and enrollment..
The reasons for allowance for all the other independent claims is the same as set forth for claim 22 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 10/13/2020, see pages 8-15 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination order of elements of claim set is integrated into a practical application addressing existing issue of collusion among banks, or individual leading to fixing and manipulation of foreign exchange benchmark rates taking advantage of clients participating in the foreign exchange market (see Specification: paragraph [0002]). The order combination of claims provide improved technological process that prevent the collusion and rate manipulation by securely storing information regarding amount of a trade imbalance in an isolated manner making it unavailable to outside observers and limiting knowledge of position prior to a daily benchmark rate eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Williams et al. teach settling credit default swap contracts in two stage process and determining final price of settling of imbalance between buy  and seller order from a first stage in a second stage (see abstract; column 2, lines 40-50). The prior art of Cushing et al. teach disseminating net order imbalances to qualified participants as an outside sources for execution (see abstract). Mills et al. disclosed credit limit adjustment by netting buy and sell trades between counterparties (see abstract). The International Publication prior art of LEE et al. disclosed identifying trade lists executed at alternative trading system (ATS) corresponding to trade orders and calculating trade imbalance (see abstract). The foreign prior art of Bell disclosed calculating close-out netting and exposure value using stored netting agreements in dynamic and static tables (see abstract). The Non-Patent Literature of O’Brien teaches impact of collusion between traders and banks in sending hypothetical rates producing daily benchmark rates in raising financing (see Introduction, page 5).  None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 22-34 and 36-46 are deemed to be allowable over the same rational as patented parent application and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        01/22/2021